Citation Nr: 0911323	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1952 to August 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in part, denied the Veteran's claim of 
entitlement to service connection for a skin disability. 

In August 2006, the Veteran presented testimony at a hearing 
at the RO which was chaired by a Decision Review Officer.  In 
February 2008, the Veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge in 
Washington D.C.  Transcripts of the hearings have been 
associated with the Veteran's VA claims folder.

In June 2008 the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement 
of the case (SSOC) was issued in October 2008 by the VA 
Appeals Management Center (AMC) which continued the denial of 
the claim.  The case is once again before the Board. 

Issues not on appeal

In its June 2008 decision, the Board denied the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and an eye disability.  The Board's decision 
also denied his attempt to reopen a claim of entitlement to 
service connection for a left tympanic membrane perforation.   
Those issues have therefore been resolved and will be 
discussed no further herein.  


FINDING OF FACT

The competent medical evidence of record is in equipoise that 
the Veteran's current skin disability is related to his 
military service. 

CONCLUSION OF LAW

A skin disability was incurred as a result of the Veteran's 
military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
skin disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In June 2008, the Board remanded the case to the AMC in order 
to obtain a medical nexus opinion.  The Veteran's claim was 
then to be readjudicated.

The record reveals that the requested medical nexus opinion 
was obtained in August 2008.  The claim was readjudicated via 
the October 2008 SSOC.  Thus, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran on January 5, 
2006.  The Board need not, however, discuss the sufficiency 
of that letter or VA's development of the claim in light of 
the fact that the Board is granting the Veteran's claim.  
Thus, any potential error on the part of VA in complying with 
the provisions of the VCAA has essentially been rendered moot 
by the Board's grant of the benefits sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated May 24, 2006.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

With respect to Hickson element (1), the Veteran was 
diagnosed with a rash in November 2006.  In August 2008 he 
was diagnosed with chronic pruritis with excoriations.  
Accordingly, Hickson element (1) has been satisfied. 

With respect to Hickson element (2), in-service injury and 
disease, in February 2008 the Veteran testified that he was 
exposed to jet fuel in service.  Specifically, the Veteran 
stated that while working on the flight line, he lost control 
of a fuel hose he was supervising and was covered in jet 
fuel.  He further testified that the exposure caused a 
burning sensation and he went to his barracks to immediately 
wash off rather than seek medical attention. See the February 
2008 hearing transcript, page 4.  

In support of his claim, the Veteran has submitted the lay 
statement of J.R. who witnessed the accident.  In his October 
2005 statement, J.R. indicated that he witnessed the Veteran 
"get drenched and soaked in J-P 4 jet fuel."  He further 
states that he drove the Veteran to the barracks because the 
Veteran was "burning very bad from the jet fuel" and wanted 
to immediately wash off.  Further, service treatment reports 
show that the Veteran was treated for a rash over his body in 
September 1954.  According to the Veteran's testimony and the 
statement of J.R., this treatment occurred after the Veteran 
was exposed to jet fuel. 

Based on the evidence of record, Hickson element (2) has been 
met. 

With respect to crucial element (3), the record contains 
conflicting medical opinions which address the issue of 
medical nexus.

In November 2006, after reviewing the Veteran's claims folder 
and examining the Veteran, a VA examiner stated that based on 
the absence of a skin rash prior to exposure to jet fuel and 
the constant presence of a rash following exposure, it was at 
least as likely as not that the Veteran's skin disability is 
due to the jet fuel accident.

In contrast, the August 2008 VA examiner stated that "the 
Veteran's itching and secondary excoriations are unlikely to 
be related to his exposure to jet fuel . . . because there 
was only a single incident of exposure, and a chronic skin 
condition would be highly unlikely to develop from limited 
exposure."

In this case, the Board finds that the evidence of record is 
in equipoise as to the matter of whether the Veteran's skin 
disability is a result of his military service.  The benefit 
of the doubt rule is therefore for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
Hickson element (3), and therefore all three elements, are 
met.  The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to service connection for a skin disability is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


